

116 HJ 98 IH: Proposing an amendment to the Constitution of the United States to repeal the twenty-third article of amendment to the Constitution of the United States.
U.S. House of Representatives
2020-10-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IA116th CONGRESS2d SessionH. J. RES. 98IN THE HOUSE OF REPRESENTATIVESOctober 6, 2020Mr. Johnson of South Dakota submitted the following joint resolution; which was referred to the Committee on the JudiciaryJOINT RESOLUTIONProposing an amendment to the Constitution of the United States to repeal the twenty-third article of amendment to the Constitution of the United States.That the following article is proposed as an amendment to the Constitution of the United States, which shall be valid to all intents and purposes as part of the Constitution when ratified by the legislatures of three-fourths of the several States within seven years after the date of its submission for ratification:  —1.The twenty-third article of amendment to the Constitution of the United States is hereby repealed.2.Congress shall have the power to enforce this article by appropriate legislation..